DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 to 20 are presented for examination. 
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119, which papers have been placed of record in the file. 
Information Disclosure Statement
The references listed in the information disclosure statement submitted on 2-18-2021 9-19-2021 have been considered by the examiner (see attached PTO-1449).
Allowable Subject Matter
Claims 1 to 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the primary reasons for the allowance of the claims is the inclusion of limitations not found in the prior art made of record.  The prior art made of record, teaches an apparatus and method for data transmission of data over a network.  For instance, Su et al. (USPAP 2016/0197743) discloses a data transmission method that transmit and receive a code block over four physical channels by configuring one or more logic ports to the physical layer.  Su also teaches that each physical channel has a predetermined transmission rate that are based on a target bandwidth.  However, the prior art made of record, taken alone or in combination fails to teach or fairly suggest or render obvious the novel element of the target information comprising information carried in a code block type field of a code block of a terminate type in the second rate mode.  Specifically, the   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
  	Hussain et al. 	(USPAP 2018/0013511) discloses various methodologies and systems that passes signals between control planes of nodes within a FlexE network that operates over an optical transport network (OTN).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY A CHASE whose telephone number is (571)272-3816. The examiner can normally be reached Mon-Thu 8:00-5:30, 2nd Friday 8:00-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272 3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shelly A Chase/Primary Examiner, Art Unit 2112